DETAILED ACTION

Preliminary Remarks
The present application is being examined under pre-first inventor to file provisions of the AIA . 
This application has been granted TrackOne prioritized examination.

Priority
This application is a continuation of application 16/401,684 filed 05/02/2019, which is a continuation of 15/407,955 now U.S. Patent 10,726,100 filed 01/17/2017, which is a continuation of 13/242,116 filed 09/23/2011 which is further a divisional of 12/114,033 now U.S. Patent 8,133,197 filed 05/02/2008.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the 

Claim(s) 9-15, 17-25, 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Marcus et al. (U.S. Publication 2008/0071580).
In reference to claim 9, Marcus et al. discloses an ambulatory infusion pump system (see paragraphs 6, 80, 83 and Figure 1 wherein Marcus et al. discloses a diabetes data management system (DDMS) housed in an insulin pump including a display.), comprising:
a user interface including a color display configured to display information to a user in a plurality of colors (see paragraphs 83-84, 93-95, 100, 162, 167 and Figures 1, 2 and 5 wherein Marcus et al. discloses the DDMS comprising a group of software modules or layers that specialize in different tasks one being a user interface layer, a reporting layer and another a graph display layer.  Marcus et al. discloses the user interface layer supporting interactions with the end user, the user interface allowing for reports and options to be displayed involving a user’s diabetes such as reporting glucose levels. Marcus et al. further explicitly discloses utilizing colors in the report to show, for example, different glucose levels via displayed graphs.);
a memory configured to store parameters relating to treatment of the user with an ambulatory infusion pump, including one or more thresholds related to glucose levels of the user (see paragraphs 84, 92 and Figure 1 wherein Marcus et al. discloses the DDMS comprising a database layer and database storage devices which are responsible for warehousing and archiving stored data in an organized format for later access and retrieval.  Marcus et al. discloses the data stored for example, as user profiles which may store information for each user regarding specific parameters that correspond to the user.  These parameters can include target blood glucose or sensor glucose levels, what type of equipment the user utilizes etc..); and

receive information relating to glucose levels of the user (see paragraph 140 wherein Marcus et al. explicitly discloses the DDMS receiving blood glucose levels from a sensor or meter in generation of the above mentioned reports.);
display information relating to a recent glucose level of the user on a portion of the display in a first color (see paragraphs 132, 162, 167, 247, 262 and Figures 5 and 36 wherein Marcus et al. discloses generating reports and displaying data that compares target blood glucose and sensor glucose reading levels to target levels for particular meals of the user.  Marcus et al. explicitly discloses showing different colors for different graph segments which represent blood glucose readings and whether they are within a target range of a meal.  Marcus et al. discloses showing the readings with a first color when they are within a target range.  Lastly, Marcus et al. discloses the charts and readings to represent data from a selectable period of time and gives the example of showing data ranges for a most recent week which the Examiner interprets equivalent to Applicant’s “recent” limitation as pertaining to the “age of data.”  Further see Response to Arguments.);

alter a color of the information relating to a recent glucose level of the user on the portion of the color display from the first color to a second color if a glucose level of the user passes one of the one or more thresholds related to glucose levels of the user (see paragraphs 162-167, 247, 262 and Figures 5 and 36 wherein Marcus et al. discloses the user interface layer supporting interactions with the end user, the user interface allowing for reports and options to be displayed involving a user’s diabetes such as reporting glucose levels. Marcus et al. further explicitly discloses utilizing colors in the report to show, for example, different glucose levels via displayed graphs.  Marcus et al. explicitly discloses showing different colors for different graph segments which represent blood glucose readings and whether they are within a target range of a meal.  In particular, Marcus et al. discloses showing certain areas of the graph in red if the readings are never within a target range for reported meal event which is again, different from the first color chosen to initially display the readings.  Further see Response to Arguments.).
	In reference to claims 10 and 20, Marcus et al. discloses all of the claim limitations as applied to claims 9 and 18 respectively.  Marcus et al. discloses the diabetes data management system (DDMS) housed in an insulin pump including a display (see paragraphs 6, 80, 83 and Figure 1).

In reference to claims 12 and 22, Marcus et al. discloses all of the claim limitations as applied to claims 10 and 20 respectively above.  Marcus et al. alternatively discloses that the DDMS can be included in a server that is accessible via the internet (see at least paragraph 84) and thus is separate from the insulin pump.
In reference to claims 13 and 23, Marcus et al. discloses all of the claim limitations as applied to claims 9 and 19 respectively.  Marcus et al. explicitly discloses allowing for readings of glucose levels to be defined such that a high and low threshold is set (see at least paragraph 138).  Marcus et al. discloses the report displaying to explicitly show both high and low blood glucose threshold levels (see at least paragraph 147 and Figure 4).
In reference to claims 14, 15, 17 and 27, Marcus et al. discloses all of the claim limitations as applied to claim 13, 9 and 19 respectively.  Marcus et al. explicitly discloses utilizing colors in the report to show, for example, different glucose levels via displayed graphs, the different colors for different graph segments represent blood glucose readings and whether they are within a target range of a meal (see paragraphs 162-167 and Figure 5).  Marcus et al. explicitly discloses using shading or colors for a rectangular box (e.g. background) in order to show sensor levels or when blood glucose is above or below a target range (see paragraphs 167-169 and Figure 5B).
In reference to claim 18 and 28, Marcus et al. discloses all of the claim limitations as applied to claims 9 and 19 respectively.  Marcus et al. explicitly discloses employing an attention 
In reference to claim 19, Marcus et al. discloses an ambulatory infusion pump system (see paragraphs 6, 80, 83 and Figure 1 wherein Marcus et al. discloses a diabetes data management system (DDMS) housed in an insulin pump including a display.), comprising: 
a user interface including a color display configured to display information to a user in a plurality of colors (see paragraphs 83-84, 93-95, 100, 162, 167 and Figures 1, 2 and 5 wherein Marcus et al. discloses the DDMS comprising a group of software modules or layers that specialize in different tasks one being a user interface layer, a reporting layer and another a graph display layer.  Marcus et al. discloses the user interface layer supporting interactions with the end user, the user interface allowing for reports and options to be displayed involving a user’s diabetes such as reporting glucose levels. Marcus et al. further explicitly discloses utilizing colors in the report to show, for example, different glucose levels via displayed graphs.); 
a memory configured to store parameters relating to treatment of the user with an ambulatory infusion pump (see paragraphs 84, 92 and Figure 1 wherein Marcus et al. discloses the DDMS comprising a database layer and database storage devices which are responsible for warehousing and archiving stored data in an organized format for later access and retrieval.  Marcus et al. discloses the data stored for example, as user profiles which may store information for each user regarding specific parameters that correspond to the user.  These parameters can include target blood glucose or sensor glucose levels, what type of equipment the user utilizes etc..) and 

receive information relating to a clinical status of the user (see paragraph 140 wherein Marcus et al. explicitly discloses the DDMS receiving blood glucose levels from a sensor or meter in generation of the above mentioned reports.  Note, it is clear that the “clinical status of the user” can be considered equivalent to the blood glucose levels in the user of Marcus et al..);
display information relating to the clinical status of the user on a portion of the color display in a first color (see paragraphs 132, 162, 167, 247, 262 and Figures 5 and 36 wherein Marcus et al. discloses generating reports and displaying data that compares target blood glucose and sensor glucose reading levels to target levels for particular meals of the user.  Marcus et al. explicitly discloses showing different colors for different graph segments which represent blood glucose readings and whether they are within a target range of a meal.  Marcus et al. discloses showing the readings with a first color when they are within a target range.  Lastly, Marcus et al. discloses the charts and readings to represent data from a selectable period of time and gives the example of showing data ranges for a most recent week which the Examiner interprets equivalent to Applicant’s Response to Arguments.);
compare the information relating to the clinical status of the user to the parameters relating to treatment of the user (see paragraphs 132, 134, 162, 167 and Figure 5 wherein Marcus et al. discloses generating reports and displaying data that compares target blood glucose and sensor glucose reading levels to target levels for particular meals of the user.  Note, it is clear that the “treatment of the user” can be considered equivalent to the meals eaten and/or meals required in order to satisfy blood glucose levels by the user of Marcus et al..); and
alter a color of the portion of the color display from the first color to a second color based on a change in the clinical status of the user (see paragraphs 162-167, 247, 262 and Figures 5 and 36 wherein Marcus et al. discloses the user interface layer supporting interactions with the end user, the user interface allowing for reports and options to be displayed involving a user’s diabetes such as reporting glucose levels. Marcus et al. further explicitly discloses utilizing colors in the report to show, for example, different glucose levels via displayed graphs.  Marcus et al. explicitly discloses showing different colors for different graph segments which represent blood glucose readings and whether they are within a target range of a meal.  In particular, Marcus et al. discloses showing certain areas of the graph in red if the readings are never within a target range for reported meal event which is again, different from the first color chosen to initially display the readings.  Note, it is clear that the “change in clinical status” in this particularly situation is equivalent to the critical readings which never meet a target range 
	In reference to claim 24, Marcus et al. discloses all of the claim limitations as applied to claim 19 above in addition, Marcus et al. further discloses data retrieved by the DDMS to include insulin information indicating insulin delivered to the patient (see paragraph 242).
In reference to claim 25, Marcus et al. discloses all of the claim limitations as applied to claim 20 above in addition, Marcus et al. explicitly discloses allowing for the display of a pump settings snapshot which shows insulin pump settings for a user using the different shades of colors (see paragraphs 129, 200 and Figures 14-15).  Marcus et al. discloses the user interface layer supporting interactions with the end user, the user interface allowing for reports and options to be displayed involving a user’s diabetes such as reporting glucose levels. Marcus et al. further explicitly discloses utilizing colors in the report to show, for example, different glucose levels via displayed graphs (see paragraphs 162-167 and Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus et al. (U.S. Publication 2008/0071580).
In reference to claims 16 and 26, Marcus et al. discloses all of the claim limitations as applied to claims 9 and 19 respectively above.  Although Marcus et al. does disclose using shading or colors for a rectangular box (e.g. background) in order to show sensor levels or when blood glucose is above or below a target range, Marcus et al. does not explicitly disclose altering the color of text of the data to show such glucose levels.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to also change the color of text in the report displayed by Marcus et al..  Applicant has not disclosed that explicitly changing just the text vs other aspects of graphics displayed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the display color modification and indicating techniques of Marcus et al. because the exact graphical aspect of which color is modified in order to display/represent data is a matter of engineering design choice as preferred by the inventor/designer and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Marcus et al. to obtain the invention as specified in claims 16 and 26.

Response to Arguments
Applicant’s arguments, see page 11 of Applicant’s Remarks, filed 02/22/21, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 11 of Applicant’s Remarks, filed 02/22/21, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments now account for all reference numbers.
Applicant's arguments filed 02/22/21 have been fully considered but they are not persuasive.
In reference to claims 9-28, Applicant argues that the newly amended limitations of independent claims 9 and 19 are not found within the cited prior art of Marcus et al. in particular, that the cited prior art does not disclose providing real time information to a user to alert the user to a change in clinical status by changing a color on the display (see at least page 12 of Applicant’s Remarks).  In response, the Examiner disagrees.  Firstly, the Examiner points to the actual amended claim language of claim 9 which reads, “display information relating to a recent glucose level of the user on a portion of the display in a first color…alter a color of the information relating to a recent glucose level of the user on the portion of the color display from the first color to a second color if a glucose level of the user passes one of the one or more thresholds related to glucose levels of the user,” while the actual amended claim language of claim 19 reads, “display information relating to the clinical status of the user on a portion of the color display in a first color...alter a color of the portion of the color display from the first color to a second color based on a change in the clinical status of the user.”  The Examiner does not see anywhere in the amended claim language that necessitates the data displayed in two different colors be data collected in “real-time.”  The claim language solely recites the data be “recent” which itself is a relative term and in no way necessitates that the data be “real-time.”  In fact, the Examiner has equated the querying of reports in Marcus et al., who gives the example of showing readings for a recent week, as equivalent to Applicant’s amended limitations.  Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the data being displayed is via “real-time” readings of glucose levels) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, the Examiner deems the interpretation and application of Marcus et al. to be just.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/2/21